1 Reported in 237 N.W. 197.
This appeal is from a judgment.
The case was here before on an appeal by defendant from an order denying its motion for judgment or a new trial, and our opinion affirming the trial court was filed February 20, 1931.182 Minn. 516, 235 N.W. 268. The questions involved on this appeal are the same as those involved on the former appeal.
For the reasons given in the opinion referred to and upon authority of that opinion, the judgment from which this appeal is taken is affirmed.
 *Page 1